DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is responsive to the After Final Action amendment filed on 02/04/2022.  As directed by the amendment: claims 100 – 109 have been cancelled, and claims 120 and 121 have been added.  Thus, claims 90 – 99, and 110 – 121 are presently pending in this application.

Response to Arguments
The rejection of claims 100 - 109 has been withdrawn since claim 100 – 109 have been cancelled in the amendments filed on 02/04/2022.

Allowable Subject Matter
Claims 90 – 99, and 110 – 121 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior arts discovered during examination are Wardle (U.S. 2011/0098809), Belson (U.S. 2008/0300574), Yamamoto (U.S. 2010/0179652), Christian (U.S. 2005/0171507), Conston (U.S. 2006/0149194), Haffner (U.S. 2005/0277864), and Agerup (U.S. 2008/0058760).
Regarding claim 90, cited prior arts do not teach that the conduit comprises a constant outer diameter until a distal end of the conduit and the conduit is sized to access a lumen of Schlemm’s canal.


Claims 91 — 99, and 111 - 121 are allowed due to their dependency on claims 90 or 110.
Further, Applicant’s arguments and remarks filed on 11/24/2021 are adopted as part of reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

ANH T. BUI
Examiner
Art Unit 3783



/Anh Bui/Examiner, Art Unit 3783  

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783